UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7491


DETRINE HUDSON,

                  Plaintiff - Appellant,

          v.

CASE MANAGER VALORIE WILKINSON; COUNSELLOR BONITTA HUGER;
WARDEN KENNY ATKINSON, et al, All interested Parties; FBOP,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Richard Mark Gergel, District
Judge. (0:13-cv-03075-RMG)


Submitted:   December 18, 2014              Decided:   December 23, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Detrine Hudson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Detrine    Hudson   appeals      the   district     court’s   order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have    reviewed   the    record   and    find   no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      Hudson v. Wilkinson, No. 1:13-cv-03075-RMG (D.S.C. Jan.

9, 2014).     We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented     in   the   materials

before   this   court    and   argument     would   not    aid   the   decisional

process.



                                                                         AFFIRMED




                                        2